Exhibit 10.1

 

RETENTION BONUS AGREEMENT

 

This Retention Bonus Agreement (this “Agreement”) is made as of February 2,
2018, by and between Park Electrochemical Corp., a New York corporation (the
“Company”), and Christopher T. Mastrogiacomo, 720 South Collier Avenue #502,
Marco Island, Florida 34145 (the “Employee”). 

 

Recitals

 

A.     The Employee is now employed by the Company and the Employee’s continued
employment through the Retention Period (as defined herein) is critical to
maintaining and strengthening the Company’s business relationships with its
customers, suppliers, employees and other business partners relating to the
Company’s electronics and to otherwise assist the Company in pursuing a Sale
Transaction (as defined herein).

 

B.     The Company desires to provide additional incentive to the Employee to
remain in the employ of the Company through the Retention Period (as defined
herein). 

 

C.     As an inducement thereto, the Company desires to provide for the payment
of a bonus to the Employee in connection with a Closing (as defined herein),
subject to the terms and conditions set forth in this Agreement. 

 

Therefore, the parties agree as follows:

 

1.     Defined Terms.

 

(a)     “Cause” shall mean the Employee’s (i) commission of a crime of moral
turpitude or a felony that involves financial misconduct or has resulted, or
reasonably could be expected to result, in any economic or reputational injury
to the Company, (ii) dishonesty or willful commission or omission of any action
that has resulted, or reasonably could be expected to result, in demonstrable
and significant economic or reputational injury to the Company, or (iii)
material breach of this Agreement or any other agreement entered into between
the Employee and the Company or any of its subsidiaries or affiliates, or any
material written Company policy, for this clause (iii) after notice and a
reasonable opportunity to cure (if such breach can be cured).

 

(b)     “Good Reason” shall mean voluntary resignation within six (6) months
after any of the following actions are taken by the Company or any of its
subsidiaries or affiliates without the Employee’s consent: (i) any material
breach of any provision of this Agreement or any other agreement between the
Company and any of its subsidiaries or affiliates and the Employee; (ii) a
material diminution in the responsibilities or authority of the Employee and
which is materially inconsistent with the Employee’s position other than (1) in
connection with the termination of the Employee’s employment for Cause,
(2) temporarily while the Employee is physically or mentally incapacitated or
(3) as required by applicable law; (iii) a material diminution in the annual
base salary or bonus to be paid to the Employee (other than a general reduction
that affects all similarly situated employees in substantially the same
proportions); or (iv) a relocation of the Employee's principal place of
employment by more than 50 miles; provided, however, that none of the foregoing
events shall constitute Good Reason unless the Employee shall have notified the
Company in writing describing the event(s) which constitute Good Reason within
thirty (30) days of the Employee’s knowledge of the event and then only if the
Company shall have failed to cure such event(s) within thirty (30) days after
the Company’s receipt of such written notice.

 

(c)     “Qualifying Termination” shall mean the Employee’s voluntary termination
of employment during the Retention Period for “good reason” within the meaning
of Treasury Regulations Section 1.409A-1(n)(2) (including, for the avoidance of
doubt, the Employee’s voluntary termination during the Retention Period for Good
Reason).

 

 

--------------------------------------------------------------------------------

 

 

(d)     “Retention Period” shall mean the period from the date of this Agreement
through and including the Closing.

 

(e)     “Sale Transaction” shall mean a transaction or series of transactions in
which the Company consummates, directly or indirectly, the sale, transfer or
other disposition of all or a majority of the Company’s electronics division to
a non-affiliated third party, whether in one or a series of transactions,
including, without limitation, by way of negotiated sale, merger or
consolidation, spin-off, reorganization, tender or exchange offer, divestiture,
share exchange, or leveraged buyout.

 

2.     Retention Bonus.  Upon the consummation of the first Sale Transaction
(the “Closing”) on or before April 30, 2019, the Employee shall be entitled to
receive from the Company a one-time lump sum cash bonus in an aggregate amount
equal to $365,730.00 (the “Retention Bonus”), if the Employee:

 

(a)     (i) is continuously employed by the Company or any of its subsidiaries
or affiliates during the Retention Period, or (ii) is terminated by the Company
without Cause or effectuates a Qualifying Termination during the Retention
Period; and

 

(b)     executes and delivers, and allows to become effective, a general
release, substantially in the form of Exhibit A, in favor of the Company, its
respective affiliates and subsidiaries, and its and their respective employees,
officers, managers, directors, stockholders, members, subsidiaries, affiliates,
successors and assigns. The release must be executed, delivered and become
effective prior to Closing. 

 

If the foregoing conditions are satisfied or deemed satisfied, the Retention
Bonus shall be paid on the Closing,

 

3.     Representations, Warranties and Covenants.  The Employee represents,
warrants and covenants to the Company as follows:

 

(a)     No Right to Continued Employment; Benefits.  This Agreement does not and
shall not confer upon the Employee any right to be retained in any position, as
an employee, consultant or director of the Company or any successor or assign. 
The Retention Bonus is in excess of any earned wages or benefits due and owing
the Employee, and the value of the Retention Bonus is not part of the Employee’s
normal or expected compensation for purposes of calculating any severance,
retirement, welfare, insurance or similar employee benefit; provided, that this
shall not be construed as amending or modifying any employee benefit plan.

 

(b)     No Claims.  As of the date hereof, the Employee has no claims, actions,
suits, charges, grievances and/or causes of action, in law or in equity,
existing by reason of and/or based upon any fact or set of facts against the
Company or any of its subsidiaries or affiliates.  Further, the Employee has not
filed any action, charge, suit, or claim against the Company or any of its
subsidiaries or affiliates with any federal, state or local agency or court.

 

4.     Taxes and Withholding. 

 

(a)     Withholding.  All amounts payable to the Employee hereunder shall be
subject to all required tax and other withholdings by the Company or any of its
subsidiaries as determined by the Company. 

 

2

--------------------------------------------------------------------------------

 

 

(b)     Section 409A.  This Agreement and the Retention Bonus are intended to
either be exempt from, or comply in form and operation with, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the final regulations issued thereunder (“Section 409A”).  To the extent
permitted by applicable Department of Treasury/Internal Revenue Service
guidance, or law or regulation, the Company and the Employee will take
reasonable actions to reform this Agreement or any actions taken pursuant to the
operation of this Agreement if necessary to comply with Section 409A. 
Notwithstanding the foregoing, in no event shall the Company or any of its
subsidiaries, affiliates or representatives be liable to the Employee for any
additional tax, interest or penalty imposed upon, or other detriment suffered
by, the Employee under Section 409A or for any damage suffered by the Employee
for failure of this Agreement to comply with or be exempt from Section 409A.  In
addition, for purposes of this Agreement, all references to “termination of
employment” and correlative phrases shall be construed to require a “separation
from service” (as defined in Section 1.409A-1(h) of the Treasury regulations
after giving effect to the presumptions contained therein). Notwithstanding
anything contained herein to the contrary, if the Employee is a “specified
employee” within the meaning of Section 409A, then to the extent required in
order to avoid additional and/or accelerated taxation under Section 409A, if the
Employee becomes entitled to receive the Retention Bonus on account of the
Employee’s Qualifying Termination or on account of the Employee being terminated
by the Company without Cause, the Retention Bonus shall be paid on the earlier
of (i) the first business day after the date that is six (6) months following
the Employee’s termination or (ii) the date of the Employee’s death.

 

5.     Confidential Terms. THE EMPLOYEE SHALL NOT, IN ANY MANNER OR FORM,
DISCLOSE, DIRECTLY OR INDIRECTLY, TO ANY PERSON OR ENTITY UNDER ANY
CIRCUMSTANCES THE EXISTENCE, NATURE, TERMS, OR CONDITIONS OF THIS AGREEMENT
(EXCEPT IF AND TO THE EXTENT THIS AGREEMENT IS DISCLOSED BY THE COMPANY IN
FILINGS MADE TO THE U.S. SECURITIES AND EXCHANGE COMMISSSION AND EXCEPT TO THE
EMPLOYEE’S ACCOUNTING, FINANCIAL, LEGAL AND TAX ADVISORS AND EMPLOYEE’S SPOUSE)
AND, UNLESS SPECIFICALLY AUTHORIZED BY AN OFFICER OF THE COMPANY, ANY PROPOSED
TRANSACTION. 

 

6.     Termination. This Agreement shall terminate on April 30, 2019 if the
Closing has not occurred by such date and thereafter this Agreement shall become
null and void, except Section 5 which shall continue in full force and effect
for three years from the termination date; provided, that no party shall be
relieved or released from any liabilities or damages arising out of any willful
breach of this Agreement by such party.

 

7.     Interpretation and Administration of this Agreement.  Unless otherwise
determined by the Board of Directors of the Company (the “Board”), this
Agreement shall be interpreted and administered by the Compensation Committee of
the Board.  The rules, interpretations, computations and other actions by the
Compensation Committee or Board shall be binding and conclusive on all parties.

 

8.     Notices.  Every notice relating to this Agreement shall be in writing and
will be deemed to have been given when personally delivered or delivered by
express courier service.  Notices, demands and communications to the Employee
shall be delivered to the Employee personally or addressed to the Employee at
the Employee’s last residence address as then contained in the records of the
Company or such other address as the Employee may designate.  Notices, demands
and communications to the Company shall, unless another address is specified in
writing, be sent to the address indicated below:

 

3

--------------------------------------------------------------------------------

 

 

To the Company:

 

Park Electrochemical Corp.

48 South Service Road

Suite 300

Melville, NY 11747

Attention: Brian Shore, Chairman and CEO

 

9.     Complete Agreement.  This Agreement and those documents expressly
referred to herein embody the complete agreement and understanding among the
parties regarding the subject matter hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way,
including, without limitation, any provision in any employment agreement between
the Employee and the Company or any of its subsidiaries or affiliates which
refers to any type of similar sale or retention bonus. 

 

10.     Governing Law; Venue; Waiver of Jury Trial.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any choice or conflict of laws provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of New
York. Any proceeding arising out of or relating to this Agreement may be
instituted in the federal courts of the United States of America, or the courts
of the State of New York, in each case located in Suffolk County, New York, and
each party irrevocably submits to the non-exclusive jurisdiction of such courts
in any such proceeding. Service of process, summons, notice or other document by
mail to such party’s address set forth in this Agreement shall be effective
service of process for any proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any proceeding in such court and agree not to plead or claim in any such court
that any such proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT. 
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES HERETO TO ENTER INTO
THIS AGREEMENT.

 

11.     Assignment; Successors and Assigns. 

 

(a)     The Company may assign any of its rights under this Agreement without
notice or consent. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.   

 

(b)     This Agreement is personal to the Employee and, without the prior
written consent of the Company, shall not be assignable, grantable,
transferable, pledgeable or otherwise assignable, in whole or in part, by the
voluntary or involuntary acts of the Employee or by operation of law by the
Employee otherwise than by will or the laws of descent and distribution. Any
such attempted grant, transfer, pledge or assignment shall be null and void and
without any legal effect. This Agreement shall inure to the benefit of and be
enforceable by Employee’s legal representatives or estate upon employee’s death
or, if applicable, disability.

 

12.     Severability.  Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

4

--------------------------------------------------------------------------------

 

 

13.     Headings.  The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.

 

14.     Amendment and Waiver.  The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company, on one hand, and
the Employee, on the other hand.  The waiver by either party of compliance with
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement or of any subsequent breach by such party
of a provision of this Agreement.

 

15.     Counterparts.  This Agreement may be (a) executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement, and (b) executed and delivered
by facsimile or other electronic transmission with the same effect as if a
manually signed original were personally delivered.

 

16.     ADVICE OF COUNSEL.  THE EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE IS NOT
RELYING UPON THE ADVICE OF THE COMPANY OR THE COMPANY’S COUNSEL AND HAS BEEN
ADVISED, AND HAS BEEN PROVIDED SUFFICIENT TIME, TO ENGAGE INDEPENDENT COUNSEL TO
ASSIST THE EMPLOYEE IN EVALUATING THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
THE RELEASE ATTACHED AS EXHIBIT A.

 

Section 280G. Notwithstanding any other provision of this Agreement, if the
Retention Bonus is payable to the Employee as a result of a Sale Transaction,
and if the Retention Bonus (together with any other payment or benefit to be
made or provided to the Employee as a result of the Sale Transaction)
constitutes a “parachute payment” within the meaning of Section 280G(b)(2) of
the Code, then the Retention Bonus will be reduced or eliminated to the extent
necessary so that the Retention Bonus (together with any other payment or
benefit to be made or provided to the Employee as a result of the Sale
Transaction) does not constitute a parachute payment.

 

IN WITNESS WHEREOF, the parties have entered into this Retention Bonus Agreement
on the date first above written.

 

 

CoMPANY:

 

PARK ELECTROCHEMICAL CORP.

 

 

By:        /s/ Stephen E. Gilhuley                

Name:   Stephen E. Gilhuley

Title:     Executive Vice President – Administration and Secretary

     

EMPLOYEE:

 

 

           /s/ Christopher T. Mastrogiacomo           

Name: Christopher T. Mastrogiacomo

       

 

5

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Release and Waiver of Claims

 

To be signed on as a Condition to Receiving A RETENTION BONUS

 

In consideration of receiving certain benefits under the Retention Bonus
Agreement (the “Agreement”) between me and Park Electrochemical Corp., a New
York corporation (the “Company”), I have agreed to sign this Release and Waiver
of Claims (“Release”). Capitalized terms used but not defined in this Release
shall be defined as set forth in the Agreement. I understand that I am not
entitled to the payment of the Retention Bonus, or any part thereof, unless I
sign this Release and it becomes legally effective. Accordingly, I agree to the
following:

 

(i)     ()In consideration of the payment of the Retention Bonus in accordance
with the Agreement, I (on behalf of myself and my heirs, successors and assigns,
and any individual or entity who could assert a claim through me or on my
behalf), hereby generally and completely release the Company, its current and
former directors, officers, stockholders, employees, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, assigns and all other persons and entities acting in connection with
any of them (collectively, the “Released Parties”) from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to or on
the date that I sign this Release (collectively, the “Released Claims”). The
Released Claims include, but are not limited to: (a) all claims arising out of
or in any way related to my employment with, or service to, the Company or, if
applicable, the termination of that employment or services; (b) all claims
related to my compensation or benefits from any Released Party including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests; (c) all
claims for breach of contract, wrongful termination, and breach of the implied
covenant of good faith and fair dealing; (d) all tort claims, including claims
for fraud, defamation, emotional distress, and discharge in violation of public
policy; (e) all federal, state, and local statutory claims, including but not
limited to claims for discrimination, harassment, retaliation,
misclassification, attorneys’ fees, or other claims arising under the Title VII,
the Americans with Disabilities Act of 1990, the Age Discrimination in
Employment Act of 1967 (the “ADEA”), the Older Workers Benefit Protection Act,
the Family and Medical Leave Act, the Employee Retirement Income Security Act
(with respect to unvested benefits), the Equal Pay Act, the Worker Adjustment
and Retraining Notification Act, and Section 1981 of U.S.C. Title 42, the New
York State Human Rights Law, the New York State Labor Law, and the New York
State Civil Rights Law; and (f) any other federal, state, local or foreign law
(statutory, regulatory or otherwise) that may be legally waived and released.
Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (w) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company to
which I am a party, the charter, bylaws or operating agreements of the Company,
or under applicable law; (x) any rights or claims to unemployment compensation,
undisputed compensation accrued through the date I sign this Release, or any
vested benefits or incentives; (y) any rights that are not waivable as a matter
of law; or (z) any claims arising after the day on which I sign this Release.

 

(ii)     ()I represent that no assignment or transfer has been made of any
Released Claim. I further represent and warrant that, other than the Excluded
Claims, I am not aware of any claims I have or might have against any of the
Released Parties that are not included in the Released Claims. I understand that
this Release does not impair state and federal agencies from seeking to enforce
any laws and does not prevent me from participating in an investigation or
proceeding conducted by any government agencies, but that (except for
whistleblower awards from the Securities and Exchange Commission) I agree that I
will not receive any individual monetary damages, recovery and/or relief related
to any Released Claim(s), whether pursued by me or any governmental agency,
other person or group.

 

6

--------------------------------------------------------------------------------

 

 

(iii)     ()I agree that neither this Release, nor the furnishing of the
Retention Bonus, will be deemed or construed at any time to be an admission by
any Released Party of any improper or unlawful conduct.

 

(iv)     ()I acknowledge that, among other claims, I am waiving and releasing
any rights and claims I may have under ADEA, that this Release is knowing and
voluntary, and that the consideration given for this Release is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised, that: (a) the release and waiver granted herein does not
relate to claims which may arise after this Release is executed; (b) I should
consult with an attorney prior to executing this Release; and (c) I have
twenty-one (21) calendar days from the date on which I received this Release in
which to consider this Release (although I may choose to knowingly and
voluntarily waive all or part of that period by signing and returning this
Release early); (d) I have seven (7) calendar days following the execution of
this Release to revoke my consent; and (e) this Release will not be effective
until the revocation period has expired without my having revoked this Release.
Any revocation must be delivered to the Company’s Chief Executive Officer.

 

(v)     ()This Release will be enforceable to the fullest extent permitted by
law. If any provision is held to be unenforceable, then such provision will be
construed or revised in a manner so as to permit its enforceability to the
fullest extent permitted by applicable law. If such provision cannot be reformed
in that manner, such provision will be deemed to be severed from this Release,
but every other provision of this Release will remain in full force and effect.

 

(vi)     ()New York law will govern this Release regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws. I
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVE ANY RIGHTS I MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON OR ARISING OUT OF OR IN
CONNECTION WITH THIS RELEASE. In any action in which a Released Party prevails
in enforcing this Release (in whole or in part), in addition to any available
legal and equitable damages, such Released Party will be entitled to recover its
reasonable attorneys’ fees and costs associated with such action.

 

(vii)     ()This Release constitutes the complete, final and exclusive
embodiment of the entire agreement between the Company and me with regard to my
release of claims. I am not relying on any promise or representation that is not
expressly stated herein. This Release may only be modified by a writing signed
by both me and a duly authorized officer of the Company.

 

Dated: __________ ___,       

By:                                                                     

      Name:     Christopher T. Mastrogiacomo                  

              

7